Citation Nr: 1632302	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-03 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a sleep disability, to include as secondary to service-connected tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and L.F.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to August 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO via video conference before the undersigned Veterans Law Judge of the Board sitting in Washington, D.C. (video conference hearing) in June 2016.  A transcript of that hearing has been associated with the claims file.  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the fact that the Veteran is service-connected for tinnitus, his complaints of sleep issues due to tinnitus in the March 2012 VA examination, the private and VA medical evidence demonstrating diagnoses of sleep apnea and insomnia, and the lay testimony by the Veteran of sleep disturbance due to his tinnitus, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether the Veteran has a current sleep disability other than sleep apnea and if so, whether it is at least as likely as not (50 percent or greater probability) this disability was caused or aggravated by the Veteran's service-connected tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Thereafter, schedule the Veteran for a VA examination for his sleep disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's sleep disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  

Please note: the Veteran is competent to attest to any lay observable symptoms and past treatment.  

All tests should be performed to determine his current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify any current diagnosis of a sleep disability.  

(b).  For each diagnosed disability, whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed sleep disability was caused OR aggravated by his service-connected tinnitus.  

It is most essential the examiner provide explanatory rationale for any opinion on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinions are responsive to the determinative issue of a current diagnosis and etiology of the issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of the claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




